        Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 1 of 11



 1 Richard Mooney, Esq. (SBN: 176486)
   RJM Litigation Group
 2 505 Montgomery St. #1100
   San Francisco, CA 94111
 3 415.874.3711
   richard.mooney@rjmlitigation.com
 4

 5 Attorneys for Defendant and Counterclaimant
   Uplift, Inc.
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11 Melissa Anjinette Carrasco,                   )   Case No. 20-cv-05833 JST
                                                 )
12                Plaintiff,                     )   Uplift’s Opposition to Plaintiff’s Motion
                                                 )   for Leave To File a Second Amended
13         v.                                    )   Complaint
                                                 )
14 Bank of America and Uplift, Inc.,             )   Date: August 27, 2021
                                                 )
                                                 )   Time: 2:00 p.m.
15
                  Defendants.                    )   Crtrm: 6 (Oakland Division)
16                                               )
                                                 )
17 and related counterclaim                      )
                                                 )
18                                               )
                                                 )
19
20

21

22

23

24

25

26
27

28
         Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 2 of 11



 1 I.       INTRODUCTION

 2                  Nearly six months after the deadline for adding new claims and new parties,

 3 Plaintiff on July 16 filed a Motion for Leave To File a Second Amended Complaint (the “Motion”),

 4 which seeks leave to file a new complaint that adds a claim against Uplift and adds two new claims

 5 against a new Defendant, Credit Corp. Solutions, Inc. (“Credit Corp.”). The fact that the motion

 6 for leave is presented nearly six months after the deadline and nearly four months after Plaintiff

 7 learned of the supposed basis for the new claim and Defendant is by itself sufficient reason to deny

 8 the motion. Even if it were not, the proposed supplemental complaint as it pertains to Uplift (1)

 9 states an entirely separate cause of action based on completely separate conduct that is properly

10 challenged in a separate suit if at all, and (2) is futile in the sense that it would not survive a motion

11 to dismiss. Each of these facts is independently-sufficient reason to deny the motion, even setting

12 aside the scheduling issues.

13 II.      BACKGROUND

14          A.      Factual Background

15                  Uplift is a successful and growing company that works with various travel partners

16 to enable consumers to purchase travel services with a closed-end loan, so they can pay over time

17 by making payments over time instead of immediately. See Declaration of Richard Mooney filed

18 herewith (“Mooney Decl.”) ¶ 2. In the currently-operative First Amended Complaint (Docket No.

19 9; the “Complaint”), Plaintiff alleges that (1) a loan taken out in Plaintiff’s name to purchase plane
20 tickets for Plaintiff and three others was not in fact taken out by Plaintiff, and (2) Uplift did not

21 conduct a reasonable investigation of Plaintiff’s identity-theft claim before reporting to Equifax.

22 See Complaint ¶¶ 89-95, 113-22. The putative harm alleged caused by Uplift’s challenged conduct

23 is that Plaintiff was an unspecified reduction in credit score. Id. ¶¶ 93-95 (no injury mentioned),

24 122 (reduced credit score and time spent sending communications). Plaintiff does not allege actual

25 damages with anything remotely resembling specificity, and the point of the litigation appears

26
27                                                         1
                                    Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                   Uplift Opposition to Motion for Leave To Amend
         Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 3 of 11



 1 instead to be the relevant statutes’ attorneys fees provisions and the hope of a settlement payment

 2 just below the cost of defending the litigation.

 3                 On their face, the claims are very weak, as there is no question that Uplift did in fact

 4 investigate and report back when requested. However, the factual allegations are almost certainly

 5 false, as Uplift’s more than reasonable investigation confirmed. In particular, as described in an

 6 April 27, 2021 to Plaintiff’s counsel (see Mooney Decl. ¶ 3 & Exh. A), Uplift’s investigation in

 7 response to Plaintiff’s claim of identity theft revealed the following:

 8                      1. Before the May 25, 2019 application for credit at issue in this

 9                         litigation, Plaintiff had obtained credit via uplift in February 2019

10                         using the same email address and phone number used in the May 25,

11                         2019 application. Plaintiff fully repaid the February 2019 loan and

12                         acknowledged its legitimacy via phone on May 24.

13                      2. In the days preceding the May 25, 2019 application, Plaintiff requested

14                         a list of Uplift’s travel partners, which she was provided by phone on

15                         May 24, 2019, the day before she made the May 25 application.

16                      3. Plaintiff provided a new payment card for the second application,

17                         under the name of Ronald Ferrell, with “Ferrell” appearing based on

18                         Transunion reporting to be a former last name for Plaintiff. The billing

19                         zip code for that card was 94597, which is the zip code for 2950

20                         Buskirk Avenue in Walnut Creek, where Plaintiff says (Complaint ¶ 5)

21                         she lives.

22                      4. Roundtrip airline tickets for four passengers – Melissa Carrasco the

23                         plaintiff and three others whose names appear to be associated with

24                         Ms. Carrasco – were purchased pursuant to the May 25 application.

25                      5. Upon Ms. Carrasco initiating this dispute, Uplift confirmed with

26                         Southwest Vacations that the tickets for the outbound portion of the

27                                                        2
                                   Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                  Uplift Opposition to Motion for Leave To Amend
         Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 4 of 11



 1                         itinerary (Wichita to Seattle) were in fact used. When asked how the

 2                         “identify thief” could have fooled TSA and Southwest so as to use

 3                         Ms. Carrasco’s plane ticket, counsel for Plaintiff understandably

 4                         provided no response.

 5                      6. The person who used the four tickets called the airline to rebook the

 6                         original return tickets, changing the return to a June 19 flight to

 7                         Sacramento, and that call was made from Ms. Carrasco’s phone

 8                         number. Again, Southwest Vacation confirms that those tickets were

 9                         used.

10                 It is of course possible that some “Jane Bond” could have obtained Plaintiff’s email

11 address and phone number; conjured payment card information that could outwit the payment card

12 fraud detection systems of Visa and Chase Bank; evaded the security protocols of the TSA and

13 America’s fourth largest airline (twice); and spoofed Plaintiff’s phone number from a different

14 phone. That such a scenario can be imagined, however, does nothing to support Plaintiff’s claim

15 that Uplift’s investigation in response to Plaintiff’s identity theft claim was somehow insufficient

16 or unreasonable.

17          B.     The Procedural History to Date

18                 Plaintiff filed her initial complaint on August 8, 2020 and her First Amended

19 Complaint on September 8, 2020. See Docket Nos. 1, 9. Uplift filed its Answer on November 30,
20 2020, and accompanied the Answer with a counterclaim seeking repayment of the amount owned

21 by Ms. Carrasco. See Docket No. 26. The parties filed a joint case management conference

22 statement on January 5, 2021 (Docket No. 29), and the Court issued a Scheduling Order and

23 Referral To Court-Sponsored Mediation on January 13, 2021 (Docket No. 31). The Scheduling

24 Order provided in pertinent part that (1) established January 22, 2021 as the “[d]eadline to add

25

26
27                                                        3
                                   Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                  Uplift Opposition to Motion for Leave To Amend
         Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 5 of 11



 1 parties or amend the pleadings”,1 and (2) established August 13, 2021 as the “Fact discovery cut-

 2 off”. On May 19, 2021, the parties submitted a joint case management conference statement, in

 3 which Plaintiff indicated her understanding that Uplift had sold her loan to a collection agency and

 4 announced that she “anticipates bringing a motion for leave to amend.” Docket No. 38 at 3, 5. On

 5 May 21, the Court issued a second Scheduling Order, which canceled the May 25 case

 6 management conference and directed Uplift to file any Rule 11 Motion by July 22, 2021.2

 7                 With respect to discovery, Plaintiff served interrogatories and requests for

 8 production on February 2; Uplift timely responded to each on March 4; and Uplift completed its

 9 document production on April 28. Mooney Decl. ¶ 4. Despite Plaintiff’s focus on discovery in the

10 moving papers, the putative basis for the supplemental complaint has nothing to do with discovery;

11 rather, the putative basis is the March 17 letter received from third party Credit Corp. See Motion

12 at 4, lines 8-10.

13          C.     The Proposed New Complaint and Plaintiff’s Motion

14                 Plaintiff’s proposed new complaint, which is properly characterized as a

15 “supplemental complaint” rather than a “second amended complaint” for reasons discussed below,

16 seeks to add a new cause of action against Uplift and seeks to add Credit Corp Solutions Inc.

17 (“Credit Corp.”) as a new defendant. Both additions relate to the fact that “Plaintiff received a debt

18 collection letter, dated March 17, 2021, from Credit Corp regarding the subject Uplift

19 account . . . .” Motion at 6. Based on that letter, Plaintiff’s proposed new complaint alleges that
20 Uplift sold to Credit Cop. the debt owed by Plaintiff to Uplift. See Manjlai Decl. Exh. A ¶¶ 80-85,

21 116-20. Based on the putative letter and alleged sale, Plaintiff seeks to assert three new causes of

22
     1
             The Court added a footnote as follows in connection with this deadline: “After this
23   deadline, a party may still seek amendment, but must demonstrate good cause. Fed. R. Civ. P.
     16(b)(4).”
24   2
             Despite Uplift’s near certainty that central allegations in Plaintiff’s Complaint are
25   intentionally false, Uplift elected to forego a Rule 11 motion in light of the high standards
     applicable and the difficulty of obtaining and then collecting a significant award against the
26   individual Plaintiff based on what appear to be false statements to her counsel.

27                                                        4
                                   Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                  Uplift Opposition to Motion for Leave To Amend
          Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 6 of 11



 1 action. Id. ¶¶ 116-20, 121-24, 125-34. The first potential new claim, as described by Plaintiff’s

 2 counsel in his declaration, is that “Uplift violated the Rosenthal Fair Debt Collection Practices Act,

 3 California Code § 1788.17, by continuing to pursue and litigate its counter-claim, in an attempt to

 4 collect on the subject Uplift account, against Plaintiff, despite selling the subject Uplift account to a

 5 debt collection agency, Credit Corp.” Manjlai Decl. ¶ 12; see also Manjlai Decl. Exh. A at 116-

 6 20.3 (Although counsel for Plaintiff knew in advance of filing this motion and proposed new

 7 complaint that in fact Uplift had recalled/repurchased the loan in May of this year, counsel omitted

 8 that fact from the proposed new complaint, the motion in support of it, and his declaration.

 9 Mooney Decl. ¶ 6 & Exh. B.)

10                  The second and third potential new claims, as described by Plaintiff’s counsel in his

11 declaration, are Plaintiff wishes to add are that “that Credit Corp. violated the Fair Debt Collection

12 Practices Act . . . and Rosenthal Fair Debt Collection Practices Act” because the March 17, 2021

13 letter was “sent directly to Plaintiff in an attempt to collect on the subject Uplift account – despite

14 being aware that Plaintiff is represented by counsel.” Manjlai Decl. ¶ 12. As detailed below, there

15 is no justification for adding three new claims and a new party so long after the Court-ordered

16 deadline, and even aside from the deadline the proposed supplemental complaint fails to satisfy the

17 requirements of Rule 15(d).

18 III.     THE GOVERNING STANDARD

19          A.      The Nature of the Motion

20                  First, although counsel repeatedly refers to the proposed new complaint as an

21 amended complaint or an amendment to the current complaint, the proposed new complaint is in

22 fact a “supplemental” complaint rather than an amended complaint because it is based on conduct

23 that occurred after the complaint was filed. Cf. FRCP 15(a)-(c) (providing rules for “amending”

24
     3
25        Plaintiff failed to submit a redline comparing the proposed new complaint to the operative
   First Amended Complaint, but it appears from a human eye comparison that the characterization is
26 fair. Mooney Decl. ¶ 5.
27                                                        5
                                   Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                  Uplift Opposition to Motion for Leave To Amend
         Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 7 of 11



 1 complaints) with FRCP 15(d) (providing rules for a “supplemental pleading” that “set[s] out any

 2 transaction, occurrence, or event that happened after the date of the pleading to be supplement”).

 3 This distinction, between an amendment addressing conduct from the time prior to the filing of the

 4 initial complaint and conduct that occurs after the initial complaint is filed, is widely recognized by

 5 the courts. See, e.g., Chicago Regional Council of Carpenters v. Village of Schaumburg, 644 F.3d

 6 353, 356 (7th Cir. 2011) (“Before the complaint may be broadened to encompass subsequent events,

 7 the plaintiff must move to supplement it. Federal Rule of Civil Procedure 15(d) provides a

 8 mechanism for doing just that.”); Habitat Education Center, Inc. v. Kimbell, 250 F.R.D. 397, 401

 9 (E.D. Wis. 2008) (“While an amended pleading relates to matters that occurred prior to the filing of

10 the original pleading . . ., a supplemental pleading addresses events occurring subsequent to the

11 initial pleading”); Poullard v. Federal Bureau of Prisons, 535 F.Supp.2d 146, 149 (D.D.C. 2008)

12 (because proposed new pleading did not “allege facts pertaining to occurrences or events taking

13 place after the date of the original Complaint, the Court does not consider it truly to be a

14 supplemental complaint” but rather an “amended complaint”).

15          B.     The Standards Governing the Motion

16                 First, as the Court noted in its Scheduling Order, a party seeking to amend pleadings

17 and/or add parties after the established deadline may only do so upon a showing of “good cause” as

18 required by Federal Rule of Civil Procedure 16(b)(4). See, e.g., DRK Photo v. McGraw-Hill

19 Global Education Holdings, LLC, 870 F.3d 978, 989 (9th Cir. 2017). As the Ninth Circuit has
20 routinely held, “[t]he central inquiry under Fed. R. Civ. P. 16(b)(4) is whether the requesting party

21 was diligent in seeking the amendment.” Id. (citing In re Western States Wholesale Natural Gas

22 Antitrust Litigation, 715 F.3d 716, 737 (9th Cir. 2013)). Indeed, a lack of diligence alone supports

23 denial of motion to change the pleadings. Id. (adopting the holding of a previous Ninth Circuit

24 decision that “if [the] party seeking amendment ‘was not diligent, the inquiry should end’”)

25 (citing/quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)); see also

26
27                                                        6
                                   Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                  Uplift Opposition to Motion for Leave To Amend
         Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 8 of 11



 1 Sadid v. Vailas, 943 F. Supp. 2d 1125, 1138 (D. Idaho 2013) (absent showing of diligence, leave

 2 not properly granted).

 3                 Second, if party succeeds in demonstrating the requisite diligence, a motion for

 4 leave to file a supplemental complaint must meet the requirements of Federal Rule of Civil

 5 Procedure 15(d), which provides in pertinent part that “the court may, on just terms, permit a party

 6 to serve a supplemental pleading . . . .” Courts within the Ninth Circuit have developed several

 7 guidelines for interpreting and implementing that directive. For instance, “[a] supplemental

 8 pleading ‘cannot be used to introduce a separate, distinct and new cause of action.’” Mullen v.

 9 Surtshin, 590 F. Supp. 2d 1233, 1238 (N.D. Cal. 2008) (quoting Planned Parenthood of Southern

10 Arizona v. Neely, 130 F.3d 400, 402 (9th Cir. 1997) (internal quotation omitted)). Further, the

11 “court may deny a motion to supplement when the supplemental pleading could be the subject of a

12 separate action,” while giving proper consideration to “whether permitting the supplemental

13 pleading will promote judicial efficiency.” Mullen, 590 F. Supp. 2d at 1238 (citing Neely, 130 F.3d

14 at 402). Finally, at least one court has held – in the context of a proposed new pleading that both

15 amended pre-complaint facts and supplemented with post-complaint facts, that “futility of

16 amendment can, by itself justify the denial of a motion for leave to amend.” Pauline v. Hawaii

17 DPS, 773 F. Supp. 2d 914, 920 (D. Hawaii 2011) (quotation omitted); see also id. (futility exists

18 when new complaint “would not survive a motion to dismiss”); id. at 925 (denying leave because

19 “[t]he claim is therefore futile as to both the May 2010 assault [pre-filing] and the November 2010
20 assault [post-filing]).

21 IV.      ARGUMENT

22                 Based on the facts and the governing standard set out above, Uplift respectfully

23 submits that the motion for leave to file a supplemental complaint is properly denied.

24          A.     The Scheduling Order and Rule 16(b)(4)

25                 Plaintiff has shown no diligence in seeking leave. The entire supplementation is

26 based on a single March 17 letter, and Plaintiff did not require (and apparently did not engage in)
27                                                       7
                                  Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                 Uplift Opposition to Motion for Leave To Amend
         Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 9 of 11



 1 any additional investigation. At that point, Plaintiff was already aware that the deadline to add

 2 parties and claims was two months in the past. Yet Plaintiff did not seek until July 9 at the earliest

 3 (in an unauthorized letter request; the actual motion was filed July 16) – approximately 15 weeks

 4 after receipt of the letter. Plaintiff’s motion offers no explanation for this nearly four-month delay.

 5                  This delay is particularly significant in the context of this case. Discovery is nearly

 6 closed, and the Court has set an aggressive but reasonable schedule bringing the case to trial.

 7 Adding a new claim against Uplift would create significant delay as the parties litigated a motion to

 8 dismiss and extended the discovery period. And adding a new defendant would create even more

 9 delay, effectively starting over this case that was filed 356 days ago, to the significant prejudice of

10 the two current defendants. Balanced against this prejudice and delay is Plaintiff’s desire to have a

11 jury evaluate the supposed grave injury Plaintiff suffered when (1) Uplift somehow deceived her

12 about the collection of a $2,000 debt by not dismissing a counterclaim, and (2) Credit Corp. sent a

13 letter to her rather than a lawyer that it likely had no idea existed.

14                  Further, there will be no significant prejudice to Plaintiff if the motion for leave is

15 denied, as Plaintiff retains the ability to bring a separate action addressing her claims about the

16 efforts to obtain loan repayment – claims significantly different from credit reporting issues

17 currently at issue in the First Amended Complaint.

18          B.      The Requirements of Rule 15(d)

19                  Even if Plaintiff’s motion were timely or Plaintiff had at least proceeded with

20 diligence, Plaintiff cannot satisfy the obligations imposed by Rule 15(d).

21                  First, there is no question that Plaintiff seeks “to introduce a separate, distinct and

22 new cause of action.” Indeed, all three proposed causes of action are new. And not only are they

23 new, they relate to a completely different type of conduct. The First Amended Complaint alleges

24 that Equifax and Uplift each acted improperly in 2019 and 2020 in a manner that may have

25 impacted Plaintiff’s ability to obtain a credit line increase. The proposed new complaint alleges

26 that Credit Corp. and Uplift acted improperly in 2020 in attempting to collect an alleged debt. The
27                                                         8
                                    Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                   Uplift Opposition to Motion for Leave To Amend
        Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 10 of 11



 1 statutes and causes of action are different, the time periods are different, the types of alleged

 2 conduct are different, and even the parties are different.

 3                  Second, it is apparent that “the supplemental pleading could be the subject of a

 4 separate action,” as there is nothing to prevent Plaintiff from filing a lawsuit against Uplift and

 5 Credit Corp. Further, permitting the two sets of disputes to proceed in one lawsuit would not

 6 “promote judicial efficiency” in a manner sufficient to overcome the “separate action” doctrine.

 7 There is only a tenuous relationship between the 2019-2020 claims against Uplift and the 2021

 8 claims against Uplift, and there is no relationship between the 2019-2020 claims against Equifax

 9 and the 2021 claims against Credit Corp. Any minimal increase in efficiency created by combining

10 the two disputes into one trial is more than counterbalanced by the loss of more than a year of

11 litigation that would occur if the parties (and a new party) have to start from scratch with new

12 claims requiring new motions and new discovery.

13                  Third, Plaintiff’s putative new claims are “futile”, as they are not likely to survive a

14 motion to dismiss.

15                  With respect to Uplift, the proposed new complaint makes clear in paragraph 117

16 that a claim can be stated only if Uplift’s engaged in “conduct the natural consequence of which is

17 to harass, oppress, or abuse any person”; or made a false or misleading statement or representation;

18 or used “unfair or unconscionable” means to collect a debt. Yet even accepting as true the potential

19 allegation that Uplift sent Plaintiff’s debt for collection, Plaintiff cannot point to any harassment,
20 oppression, abuse, or anything false, misleading, unfair, or unconscionable. The only allegation is

21 that Uplift did not dismiss its counterclaim. Plaintiff was fully aware of Credit Corp.’s letter and

22 was fully aware that Uplift had previously filed a counterclaim. Indeed, Plaintiff does not allege

23 (and could not allege) that Uplift has done anything related to its counterclaim after the alleged

24 February transaction.

25                  With respect to Credit Corp., the proposed new complaint makes clear in

26 paragraphs 122 127, 129 131, and 133 that a claim can be stated only if Credit Corp. was aware at
27                                                        9
                                   Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                  Uplift Opposition to Motion for Leave To Amend
        Case 4:20-cv-05833-JST Document 43 Filed 07/30/21 Page 11 of 11



 1 the time of its March 17 letter that Plaintiff was represented by counsel. There is, however, no

 2 facially plausible allegation of facts supporting a conclusion that Credit Corp. was aware that

 3 Plaintiff was represented by counsel. It is true that Plaintiff pleads the ultimate conclusion that

 4 Credit Corp. was aware, as that is a necessary predicate to the claims, but pleading ultimate facts is

 5 not enough in a situation in which it would be incredible for Credit Corp. to have such knowledge.

 6 V.       CONCLUSION

 7                 If Plaintiff and her counsel truly believe in the merit of these new potential claims,

 8 they should file a lawsuit seeking redress. The effort to add them to this lawsuit is no more than an

 9 effort to extend the resolution of the meritless and fabricated 2019-2020 claims beyond the current

10 schedule, and Uplift respectfully requests that the motion be denied.

11

12
     Dated: July 30, 2021                            RJM Litigation Group
13

14
                                                     By:      /s/ Richard J. Mooney
15                                                         Richard J. Mooney
16                                                         Attorneys for Uplift, Inc.

17

18

19
20

21

22

23

24

25

26
27                                                         10
                                   Carrasco v. Bank of America (Case No. 20-cv-5833)
28                                  Uplift Opposition to Motion for Leave To Amend
